 ASBESTOS WORKERS LOCAL UNION NO. 16,AsbestosWorkersLocalUnionNo. 16,ORDERInternational Association of Heat & FrostInsulators and Asbestos Workers,AFL-CIOandJohnNewkirk,d/b/aCAL-NEVAInsulation Company;Interstate EmployersAssociation, Inc.AsbestosWorkersLocalUnionNo. 16,International Association of Heat & FrostInsulators and Asbestos Workers,AFL-CIO;SantaClara and San Benito CountiesBuilding and Construction Trades CouncilandJohnNewkirk,d/b/aCAL-NEVAInsulationCompany.Cases20-CC-523,20-CC-541-2, and 20-CC-594.March 20,1967DECISION AND ORDERBY MEMBERS FANNING, JENKINS, AND ZAGORIAOn November 10, 1966, Trial Examiner E. DonWilson issued his Decision in the above-entitledproceedings, finding that Respondent Local No. 16had engaged in and was engaging in certain unfairlabor practices within the meaning of the NationalLaborRelationsAct,asamended,andrecommending that it cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. He alsofound that the Respondents had not engaged in theunfair labor practices alleged in the complaint inCase 20-CC-594 and recommended that thecomplaint be dismissed. Thereafter, RespondentLocal No. 16 filed exceptions to the Trial Examiner'sDecisionwith a supporting brief; the GeneralCounsel filed cross-exceptions and a brief in supportof the cross-exceptions and in answer to RespondentLocal No. 16's exceptions; and both Respondentsfiled briefs in reply to the cross-exceptions and briefof the General Counsel.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has-considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings,' conclusions, and recommendations of theTrial Examiner.511Pursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrder theRecommended Order of the Trial Examiner andhereby orders that Respondent Asbestos WorkersLocal Union No. 16, International Association ofHeat & Frost Insulators and Asbestos Workers,AFL-CIO, its officers,agents,and representatives,shall take the action set forth in the Trial Examiner'sRecommended Order.IT IS FURTHERORDEREDthat the complaint inCase 20-CC-594 be, and it hereby is, dismissed inits entirety.1Member Fanning dissents from that portion of the Decisionherein which finds that Local No. 16's picketing at the HealthCenter violated Section 8(b)(4)(B) of the Act. He concurs with hiscolleagues, however, in holding that the threats at that siteviolatedSection8(b)(4)(ii)(B).InternationalBrotherhood ofElectricalWorkers, Local Union No. 11, AFL-CIO (GeneralTelephone Company of California),151NLRB 1490 (MemberFanning's separate views at fn. 4);International Brotherhood ofElectricalWorkers, Local Union No. 11, AFL-CIO (L. G. ElectricContractors, Inc.),154 NLRB 766 (Member Fanning's separateopinion at 769).TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEE. DON WILSON, Trial Examiner:A charge in Case20-CC-523 was filed on May 28, 1965,'by John Newkirk,d/b/a, Cal-Neva Insulation Company, herein Cal-Neva,and Interstate Employers Association,Inc., herein theAssociation,againstAsbestosWorkers Local UnionNo. 16,International Association of Heat & FrostInsulatorsand AsbestosWorkers,AFL-CIO,hereinLocal 16,and others.A first amended copy of this chargewas filed on January 19, 1966.A charge in Case20-CC-541-2 was filed by Cal-Neva and the Associationon September 2 against Local 16 and others. A firstamended charge in Case20-CC-541-2was filed onMarch 19,1966,by Cal-Neva and the Association againstLocal 16 and others.On March 30, 1966,the General Counsel of the NationalLaborRelationsBoard,herein the Board,issued acomplaint in Cases20-CC-523 and20-CC-542-2, allegingthat Local 16 violated Section 8(b)(4)(i) and(ii)(B) of theNational Labor Relations Act, as amended,herein the Act.InCase 20-CC-594, an initial charge was filed onMarch 11,1966,by Cal-Neva against Local 16 and SantaClara and San Benito Counties Building and ConstructionTrades Council,herein the Council.A first amended charge was filed on May 9, 1966, byCal-Neva against Local 16 and the Council.On May 19,1966,the General Counsel of the Boardissued a complaint alleging that Local 16 and the Councilviolated Section 8(b)(4)(i)and (ii)(B) of the Act.'Hereinafter all dates refer to 1965 unless otherwise specified.163 NLRB No. 63 512DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn May 19, 1966, the General Counsel ordered Cases20-CC-523, 20-CC-541-2, and 20-CC-594 consolidated.Pursuant to due notice, a hearing in this matter was heldbefore me in San Francisco, California, on June 14, 15, and16, 1966. The parties were afforded full opportunity toparticipate. Briefs of General Counsel and Local 16 andthe Council have been received and considered.Upon the entire record in the case including myobservation of the witnesses, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERSCal-Neva has an office located at San Lorenzo,California,and is a contractor in the building andconstruction industry engaged in the installation ofinsulatingmaterials,The Association is a California corporation, at all timesmaterialbeing a voluntary association of employersengaged in the building and construction industries and inother industries. It exists for the purpose,inter alga,ofrepresentingitsmember-employersincollectivebargaining and participating in the negotiating andadministration of collective-bargaining agreements inbehalf of its member-employers with various labororganizations.At all times material, Cal-Neva has been a member ofthe Association.During the year ending the last of March 1966, member-employers of the Association, including Schurr and Finlay,Inc., located at Yorba Linda, California; Ben J. Hughes,Inc., located at Bell Gardens, California; Truitt ElectricCompany, located at Los Angeles, California; andH. B. Rogers Electric, located at Santa Fe Springs,California, in the course and conduct of their respectivebusiness operations, purchased and received goods andmaterialsvalued in excess of $50,000 from supplierslocated in the State of California, which suppliers receivedsaid goods and materials directly from outside California.During the same period of time, Schurr and Finlay, Inc.,a member-employer of the Association, in the course andconduct of its business operations, received in excess of$400,000 for services performed for the United States AirForce at Travis Air Force Base and the United StatesArmy and the United States Navy in California.The operations of Schurr and Finlay, Inc., describedabove have had a substantial impact on the nationaldefense.The Association and its member-employers, includingCal-Neva, at all material times, have constituted anemployer engaged in commerce and in operationsaffecting commerce within the meaning of the Act.Memorex Corporation, herein Memorex, is a Californiacorporation which manufactures percision magnetic tape.During the 1965 calendar year Memorex shipped productsvalued in excess of $50,000 directly from its Santa Clara,California, plant to points outside California. It is engagedin commerce within the meaning of the Act.II.THE LABORORGANIZATIONSLocal16 and the Council,at all material times, havebeen labor organizations within the meaning ofthe Act.III.THEUNFAIR LABOR PRACTICESA.The Issues(1)Did Local 16 engage in a course of conduct inviolation of Section 8(b)(4)(i) and (ii)(B) of the Act duringmaterial times at (a) the District Health Center in SanFrancisco, herein the Health Center; (b) the KRON-TVBuildinginSanFrancisco,hereinKRON; (c) theEducationalTesting Center in Berkeley, herein theTesting Center; and (d) at the Memorex Plant in SantaClara, herein Memorex, where various general contractorsand their subcontractors were engaged in construction,theobjectsof the conduct being (a) to force thesubcontractors to cease doing business with Cal-NevaInsulationCompany and the general contractors to ceasedoing business with the subcontractors, in order to forcethem to cease doing business with Cal-Neva, and (b) toforce Cal-Neva to recognize and bargain with the LocalUnion although the Local Union was not the certifiedrepresentative of Cal-Neva's employees?(2)Did the Council for itself and as agent for Local 16violate Section 8(b)(4)(i) and (ii)(B) of the Act by its conductatMemorex?B. BackgroundIn 1963, having unsuccessfully sought a contract withLocal 16,Cal-Nevaentered into a contract withDistrict 50, United Mine Workers of America. In March1964, Cal-Neva joined Interstate Employers Association,Inc., anassociation of California employers engaged in thebuilding and construction industry and in other industries.The Association was designated by Cal-Neva as itscollective-bargaining representative, a purpose for whichthe Association existed. Through the Association, Cal-Neva, in May, was a party to a contract between theAssociation and District 50, which contractran untilSeptember 30. This contract was terminated by theAssociation and District 50 as of June 30. Not long afterand before September, Cal-Neva through the Associationbecame a party to a contract between the Association andBrotherhood of Independent Workers, or BIW.The activities of Respondents occurred inSanFrancisco,Alameda, and Santa Clara Counties inCalifornia.Local 16 is affiliatedwithbuildingandconstruction trades councils, including the Council, ineach of these counties.C. The Health Center DisputeStenmark Construction Company was the generalcontractor at the Health Center in May and June. ValleySheet Metal Company, herein Valley, was a subcontractorand in turn contracted with Cal-Neva to perform insulationwork at the Health Center, Cal-Neva starting its work onMay 17.OnMay 18,Ben Hockstrasser,Local 16'sbusiness agent, visited the jobsite and spoke to Valley'sforeman, George Kemper. Hockstrasser, having identifiedhimself as a business agent of Local 16, told Kemper thatifCal-Neva's men didn't get off the insulating work,Local 16 "would picket the job."Also,onMay 18,Local 16'sattorneyadvisedCal-Neva's attorney, by letter, that Cal-Neva was notparty to a contract with a union and requested a contractwith Local 16. On May 19, Cal-Neva's attorney replied,saying Cal-Neva could not contract with Local 16 since ithad a contract with District 50. ASBESTOSWORKERSLOCAL UNION NO. 16,On May 19, Hochstrasser spoke to Chester H. Nelson,Stenmark's generalsuperintendent, saying Cal-Neva wasnot ingoodstandingwith Local 16 and "he was going toput a picket on the job" against Cal-Neva. That afternoonand on the morning of May 20, Local 16 picketed theHealth Center, the picketsignreading:Cal-NevaInsulationCompany, John D. Newkirkowner,unfairtoSanFranciscoBuildingandConstruction Trades Council, AFL-CIO. This disputeiswith Asbestos Workers Local Union No. 16.On the morning of May 20, the employees of varioussubcontractors in the building trades industries refused tocrossLocal 16's picket line. On thesame morning,Wayne Kelly, Local 16's businessmanager, asked Nelsonto take Cal-Neva off the job, Nelson replying that he couldnot because Cal-Neva was the responsibility of Valley.On May 20, Local 16's attorney again wrote a letter toCal-Neva's attorney,assertinghe had been unaware ofCal-Neva's contractualrelationswithDistrict 50, andadvising that Local 16 withdraw its contractual demands.He further stated the pickets had been withdrawn sinceLocal 16 had been mistaken in believing that Cal-Nevahad no labor contract.Cal-Neva returned to work at the Health Center onMay 21.Anthony Meley was executivemanagerof the SheetMetal Contractors Association of San Francisco. Valleywas a member of the Sheet Metal Association. On May 27,Meley had a telephone conversation with Kelly. Kelly toldMeley he wasn'tgoingto have Cal-Neva on the job anddiscussed the furnishing of insulation workers by Local 16to Valley to complete the job.On June 1, Kelly had another conversation with Nelson.Kelly said "he was goingto put a picket on the job" as of1 p.m. that day.Beginningat1:30p.m. on June 1 andending at4:30 p.m., during working hours, on June 2, Local 16picketed the Health Center with the following sign:Cal-NevaInsulationCo., John Newkirk, owner, doesnot observe conditions of employment for asbestosworkers andinsulatorsfor this area, AsbestosWorkers Local No. 16.On June 2, the employees of the building tradessubcontractors refused to cross the picket line which wasmaintainedin front of the premises where the work wasgoing on.During each of the episodes of picketing Cal-Neva had work to be done and materials stockpiled at thejobsite.On June 1, Newkirk, or Cal-Neva, by telegram askedKelly to advise what Cal-Neva must do to induce Local 16not to picket. Local 16 never replied. On June 2, Newkirkphoned Kelly and asked the conditions for removal of thepicket.Kelly replied only that Newkirk should talk tosomeone else and hung up. On June 4, Newkirksubstantially repeated his June 1 telegramand againreceived no reply. During the times that Local 16 picketedthe Health Center, Kelly did not know "specifically" thehourly wage Cal-Neva was paying its employees. Kelly didnot know the employees' hours of employment. He hadonly an "understanding" as to fringe benefits. He hadneverseenCal-Neva's contract and never attempted to2Another union official was present His name is not disclosed.3Considering his demeanor and his entire course of conduct asrevealed by this record, I do not credit Kelly's denials of his513get one. Charles Andrews, Valley's vice president, Kelly,and Meley met on June 2 while the job was shut down.2Andrews asked Kelly what they could iIo to stop thepicketing and get the job done. Kelly replied he was notgoingto have any District 50 men on the job but thatLocal 16 was to do the job. Andrews asked Kelly "if hewould sign up John Newkirk on a contract with Local 16."Kelly replied that he would do this under no circumstancesbecause of prior problems he had had with Newkirk. Kellyadded that "underno circumstances" was John Newkirkgoingto be on that job. Andrews and Kelly then discussedthe possibility of Andrewssigning acontract with Kelly.Kelly said he wouldgiveitsome thought but Local 16would not have Cal-Neva on the job, "and under nocircumstances was Newkirk [Cal-Neva] to go on the jobdue to other problems he had on previous, other jobs."Kelly agreed to furnish two men from Local 16 and did so.They were employed by Andrews. Cal-Neva stopped onJune 1 and its work was done by Kelly's'men.D. The Testing CenterOn August 30, Cal-Neva commenced work for theTesting Center as a subcontractor of Fischer PlumbingCompany which in turn had a contract with LyonsConstruction Company. The latter's superintendent wasWallyLueck.About 9 a.m. on September 1, Kellyappeared, saw Newkirk, and said, "Hello, John. I see youscabs are back again." Newkirk made no reply. Kelly,having briefly observed one of Newkirk's employees,spoke to Lueck. Kelly introduced himself as businessagent of Local 16 and asked Lueck if he knew there was anonunion insulation contractor on the job (Cal-Neva).Kelly added that Cal-Neva was affiliated with District 50and Local 16 did not recognize them. Lueck said he wasunaware of the problems and asked Kelly what heintended to do. Kelly said he would go to the AlamedaCounty Building Trades Council and have a picket put onthe jobsite and the Council would see that the rest of thecraftswere pulled off.3 There was no picketing at thejobsite.E.KRON ProjectInNovember, Cal-Neva entered into a contract withValley to perform work at KRON. On November 18, Meleyof the Sheet Metal Contrictors Association of whichValleywas amember, called Kelly on the phone. Meleysaid he wanted to know Kelly's positionon the KRON job,adding that he wishedan assurancethat there would be nopickets.Meley said Cal-Neva had the lowest bid forinsulationwork and had been awarded the contract byValley. Kelly said he would not tolerate Cal-Neva on thejob and if it appeared Kelly would put up pickets. Meleyadvised that Local 16 had entered into a settlementagreementproviding that Local 16 would not interferewith Cal-Neva on any job. Kelly said theagreement wasgood for only 60 days. Kelly did not agree that thesettlement agreement was permanent, saying "the orderwas only good for 60 days" and he had a right to picketagain.Meley suggested to Kelly that he ask his attorney foran interpretation. Cal-Neva never performed the work onKRON, Valley doing the work itself.conversationwith LueckA settlement agreement entered into byLocal16 and others and set aside by the Regional Director forvarious reasons has not influenced me in my findings 514DECISIONS OF NATIONAL LABOR RELATIONS BOARDF.The Memorex ProjectOn March 10, Cal-Neva began performing work at theMemorex plant in Santa Clara, under a contract with NeadInsulation Company which in turn had a contract withNatkin and Company. Natkin had the contract withMemorex. Newkirk and one employee were performingthe insulation work in behalf of Cal-Neva. Memorex hadabout 400 employees. The various crafts involved inconstruction, including pipefitters,electricians,andpainters were working on the project which consisted ofthe construction of a three-story addition to the buildingsof Memorex.On the morning of March 10, Kelly phonedRoger Brennan, executive secretary of the Council, andsaid he had a report that Nead had a contract to work ontheMemorex project and Nead was in violation of hiscontract with Local 16. Kelly asked Brennan to visit theMemorex job and see if Nead was working there, addingthat he was leaving for Washington, D.C., and could not dothe job himself. Brennan thereupon went to the jobsite andspoke to two employees who were doing insulation work.He learned they were not employees of Nead but ofCal-Neva. It appeared to Brennan "that the particulargroup in question would have been covered by this BIWcontract."Brennan called Local 16. He was unable to speak toKelly who was enroute to Washington, D.C. He reportedthe factual situation to a Mr. Storey.On March 11, about 8 a.m., Brennan placed a picket onthe job. He did not, at that time, know the identity ofNewkirk. The picket sign identified Cal-Neva InsulationCompany as the employer the Council was picketingbecause it did not have a contract with the Council.Local 16 never requested picketing at the Memorex job.The Council picketed because it did not considerCal-Neva to be a union operation. Twenty to thirtybuildingtradesemployeesemployedbyvarioussubcontractors refused to cross the picket line. When theCouncil pickets it normally is on its own behalf and not onbehalf of a local union. The picketing lasted from about8 a.m. to 9 a.m. The picket was on public property nearesttowhere Cal-Neva was working and the dispute wasclearly described by the picket sign as being betweenCal-Neva and the Council. Cal-Neva, at the time of thepicketing, was performing its normal operations.Shortly before 8 a.m. Reginald Simpson, constructionsuperintendent and inspector for Memorex, spoke toBrennan.He asked Brennan what the problem was.Brennan said his problem was with Cal-Neva and theprime problem was that Cal-Neva had no contract withtheCouncil.Brennan said the picket sign would beremoved if Cal-Neva agreed not to operate until itsproblem was straightened out. Simpson was surprised tolearn that Cal-Neva was a subcontractor of-Memorex.There is no substantial evidence that Brennan asked anyrepresentative of Memorex to take any action. Brennanalso said to Simpson that if Natkin and Company wouldgive some assurance that Cal-Neva would leave the job,he would discontinue the picketing.Robert Beasley, a central office supervisor foi Natkinand Company, spoke to Brennan about 8:15 a.m. Beasleyhad received a call from Simpson that there was some4Beasley had told Nead and Newkirk that they had bothbreached the contract by Nead subcontracting to Cal-Nevalabor problem at the site concerning Cal-Neva. Beasleyknew nothing of Cal-Neva and was certain something waswrong. He was aware of the picketing. He went to Brennanand spoke to him. In response to Beasley's inquiry,Brennansaid the picket sign was informational and thatwhile Nead was authorized to do the work by Local 16,Cal-Neva was not. Later, Beasley spoke to Brennan again.Newkirk and another representative of Natkin werepresent. Beasley said he had talked to Newkirk4 who hadagreed to pull off the job for the time being. Brennan saidthiswas agreeable to him. The picket was removed andthe men returned to work. It was Beasley's opinion thatNead had violated his contract by subcontracting toCal-Neva. It is clear that Beasley removed Cal-Neva fromthe job as a result of his "own decision" which he latercommunicated to Brennan and not as a result of anyrequest from Brennan. After Beasley told Brennan thatCal-Nevawas being removed from the job as aunauthorized subcontractor, there was a cessation ofpicketing.It is plain to me that there is insufficient probativeevidence to establish that the Council was an agent ofLocal 16 in its picketing of Memorex. Kelly had a disputewithNead because of his failure to pay moneys toLocal 16. Kelly requested Brennan merely to look into thematter so Local 16 could place a claim against Nead's job.In no way did Local 16 authorize the Council to take actionregarding Cal-Neva. That Local 16 was a member ofCouncil does not make the Council an agent for allpurposes, and particularly for alleged unlawful purposes.The Council engaged in purely informational picketingtruthfully advising that Cal-Neva did not have a contractwith the Council. This was primary picketing. The Councilwas not seeking a contract with Cal-Neva.There is insufficient probative evidence that theCouncil, in any manner, requested, threatened, orrequired Memorex, Natkin, or Nead, or any or all of themto cease doing business with each other or Cal-Neva.Cal-Neva was ordered off the job by Natkin becauseNead, who at that time appears to have been a phantom-likeoperation, had no legal right to subcontract toCal-Neva. This is why Beasley rid himself of Cal-Neva. Ifind no relevant evidence that the Council sought theenmeshment of neutrals. Brennan's picketing wasprimary. I find the sole objective of the Council's picketingwas informational.There is insufficient substantialevidence that the Council or Local 16 violated Section8(b)(4)(i) or (ii)(B) of the Act by the conduct of Brennan atMemorex.G. Concluding FindingsI have already found that there is insufficient evidencethat the Council or the Local Union violated the Act byBrennan's conduct at Memorex.The Local Union argues that its conduct at the otherlocationsmetMooreDryDockstandards5andconsequently did not violate the Act. The Board, however,had found that, "[w]hile literal compliance with thestandards ofMoore Dry Dockmay indicate the primarynature of common situs picketing, the Board has held thatsuch an inference is not conclusive but may be negated byother relevant evidence disclosing the respondent's trueobjective to be the enmeshment of neutral employers and5 92 NLRB 547 ASBESTOSWORKERSLOCAL UNION NO. 16,515employees into the primary dispute."s The facts in thiscase reveal that in its conduct at the locations other thanMemorex, the Local Union's objective was theenmeshment of neutrals into the primary dispute.The Local Union, by its picketing at the Health Centeron May 20 and June 2, caused employees of neutrals towithhold their labor from their employers. This wasinducement encompassed by Section 8(b)(4)(i)(B). Suchwork stoppages were restraint and coercion within themeaning of Section 8(b)(4)(ii)(B).Local 16's letter of May 18 makes clear that an object ofitspicketing on May 19 and 20 was to force or requireCal-Neva to recognize and bargain with Local 16 eventhough Local 16 was not the certified representative. So,too, did Hockstrasser disclose this objective when he toldStenmark's foreman, Nelson, that Local 16 would picketbecause Cal-Neva and Local 16 did not have a contract.It isplain that an object of Local 16's picketing at theHealth Center was to force or require Valley to ceasedoing business with Cal-Neva and to force or requireStenmark to cease doing business with Valley so as tobring about a cessation of business between Valley andCal-Neva. Thus, on May 19, Hockstrasser told Valley'sforeman, Kemper, that Local 16 would picket "the job" ifCal-Neva was not off the job. During the course of thispicketing, Kelly asked Nelson to remove Cal-Neva fromthe job. By its picketing on May 1.9 and 20, Local 16induced employees of neutral employers to cease work,thereby threatening, restraining, and coercing the neutralemployers. The objects of the picketing being found asabove, the picketing violated Section 8(b)(4)(i) and (ii)(B) ofthe Act.It has been found that on May 27 Kelly told Meley thatthe unwanted Cal-Neva would be picketed again if itworked on the Health Center job and that simultaneouslyKelly offered Local 16 men to finish Cal-Neva's job.Obviously, Local 16 was seeking to have Valley ceasedoing business with Cal-Neva. On June 1, Local 16resumed its picketing at the Health Center. Employees ofneutral employers refused to cross the picket lines. At notimedid Local 16 advise Cal-Neva of the alleged desirableworking conditions Cal-Neva was failing to meet althoughCal-Neva sought such advice. It is clear that againLocal 16 was picketing for unlawful objects. On June 1and 2, Local 16 was not picketing for the reasons orobjects as displayed on the picketsign,but rather forobjects proscribed by Section 8(b)(4)(B) of the Act. Thus,Kelly on June 2 told Andrews of Valley that he did notwant District 50 members on the job and "under nocircumstances" were members of District 50 nor wasCal-Neva to resume work. It was to gain this objective thatKelly suggested to Valley that it employ Local 16 membersto perform Cal-Neva's job. At no time did representativesofLocal 16 suggest to representatives of Valley orStenmark that they persuade Cal-Neva to meet Local 16working conditions. I find that the June 1 and 2 picket signdid not disclose the true objective of the picketing whichwas to require Valley and Stenmark to replace Cal-Nevaor in its stead utilize Local 16 members. The picketing ofJune 1 and 2 violated Section 8(b)(4)(i) and (ii)(B) of theAct. The threats of Hochstrasser to Kemper and Nelson aswell as Kelly's threats to Meley and Nelson, particularlysince they involved threats of picketing "the job,"establish that an object of the threats to picket was tocause Valley to cease doing business with Cal-Neva or tocause Stenmark to cease doing business with Valley.At the Testing Center, on September 1, Kelly toldLyons'superintendent,Lueck, that Cal-Neva wasassociated with District 50 and was a nonunion contractor.Kelly added the threat that the Alameda Council wouldpicket the jobsite and have all building trades employeesremoved from the job. It is clear that an object of thisthreat was to cause Lyons to cease doing business withCal-Neva.Thus the threat was violative of Section8(b)(4)(ii)(B) of the Act.Local 16 again engaged in unlawful activity at theKRON project. On November 18, Kelly threatened Meley,a representative of the Sheet Metal Association of whichValley was a member, that Kelly would not tolerate havingCal-Neva on the job and that if it showed up, Kelly wouldpicket. I find Local 16's dispute with Cal-Neva at this timewas as it had been and Local 16 still had the object ofcoercing Valley and other neutrals to cease doing businesswith Cal-Neva. By its threats to Meley, Local 16 violatedSection 8(b)(4)(ii)(B) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Local 16 as set forth in section III,above, occurring in connection with the operations of theemployers named in section I, above have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V.THE REMEDYHaving found Local 16's conduct violative of Section8(b)(4)(i) and (ii)(B) of the Act, I shall recommend that itcease and desist therefrom, and take certain affirmativeaction to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact and uponthe entire record in this case, I make the following:CONCLUSIONS OF LAW1.At all times material the employersnamed insection I have been employers within the meaning of theAct and have been engaged in commerce and/or in anindustry affecting commerce within the meaning of theAct.2.Local 16andtheCouncilareeach labororganizationswithin the meaning of the Act.3.By picketing and other conduct, by inducement andencouragement, and by threats and coercion as foundabove, with the objects of causing other employers tocease doing business with Valley or with Cal-Neva or toforce or require Cal-Neva to recognize or bargain withLocal 16 as the representative of Cal-Neva's employeesalthough Local 16 was not certified as such, Local 16 hasengaged in unfair labor practices within the meaning ofSection 8(b)(4)(i) and (ii)(B) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law, I recommend that Asbestos WorkersLocal Union No. 16, International Association of Heat &6CarpentersLocal Union No 944, et al. (InterstateEmployersAssociation, et al.),159 NLRB 563, 564295-269 0-69-34 516DECISIONSOF NATIONALLABOR RELATIONS BOARDFrost Insulators and Asbestos Workers, AFL-CIO, itsofficers, agents, and representatives, shall:1.Cease and desist from:(a)By picketing or other conduct, inducing or en-couraging any individual employed by Valley or Stenmark,or any other employer, to engage in a strike or refusalin the course of his employment to use or handle anymaterials or perform any services, where an objectthereof is to force or require said employers to cease doingbusiness with Cal-Neva or where an object thereof is toforce or require Cal-Neva to recognize or bargain withLocal 16 as the representative of Cal-Neva's employeesunless Local 16 has been certified as the representative ofCal-Neva's employees under the provisions of Section 9 ofthe Act.(b)Threatening, coercing, or restraining Valley orStenmark or any other employer where an object thereof isto force or require Cal-Neva to recognize or bargain withLocal 16 as the representative of Cal-Neva's employeesunless Local 16 has been certified as the representative ofCal-Neva's employees under the provisions of Section 9 ofthe Act.(c)Threatening,coercing,orrestrainingLyons,Fischer, Valley, or Stenmark, or any other employer,where an object thereof is to force or require said em-ployers to cease doing business with Cal-Neva.2.Take the following affirmative action which it isfound will effectuate the policies of the Act.(a)Post in conspicuous places at its business offices ormeeting halls, including all places where notices tomembers are customarily posted, copies of the attachednotice marked "Appendix."7 Copies of said notice to befurnished by the Regional Director for Region 20, shall,afterbeingsignedbyRespondent'sauthorizedrepresentative, be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutive days. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any other material.(b)Sign and mail copies of said notice to the RegionalDirector for posting by Fischer, Valley, Stenmark, Lyons,and Cal-Neva, they being willing, at all locations wherenotices to their employees are customarily posted.(c)Notify the Regional Director, in writing, within 20days from the date of the receipt of this Decision, whatsteps Respondent has taken to comply herewith.8APPENDIXNOTICE TOALL MEMBERS OF ASBESTOS WORKERS LOCALUNION No.16, INTERNATIONAL ASSOCIATION OF HEAT& FROST INSULATORS AND ASBESTOS WORKERS,AFL-CIO.Pursuant to the Recommended Order of a TrialExaminer of the NationalLaborRelations Board, and inorder to effectuate the policies of the National LaborRelations Act, as amended,we hereby notify you that:WE WILL NOT,by picketing or other conduct,induce or encourage any individualemployed byValleySheetMetalCompany or StenmarkConstruction Company or any other employer toengage in a strike or refusal in the course of hisemployment to use or handle any materials or performany services where an object thereof is to force orrequire said employers to cease doing business withJohnNewkirk,a sole proprietor, doing business asCal-NevaInsulation Company, otherwise known asCal-Neva,to recognize or bargain with Local 16 asthe representativeof Cal-Neva's employees,unlessLocal16 has been certified as the representative ofCal-Neva's employees under the provisions ofSection 9 of the NationalLaborRelations Act.WE WILL NOT threaten or restrain or coerce ValleySheetMetal Company or Stenmark ConstructionCompany or any other employer where an objectthereof is to force or requireCal-Nevato recognize orbargainwithLocal 16 asthe representative ofCal-Neva's employees unlessLocal 16has beencertifiedastherepresentativeofCal-Neva'semployees under the provisions of Section 9 of theAct.WE WILL NOT threaten or coerce or restrain FischerPlumbing Company or Lyons Construction CompanyorValleySheetMetalCompany or StenmarkConstruction Company or any other employer wherean object thereof is to force or require said employersto cease doing business withCal-Neva.ASBESTOS WORKERS LOCALUNION No. 16,INTERNATIONALASSOCIATIONOF HEAT&FROST INSULATORS ANDASBESTOS WORKERS,AFL-CIO(Labor Organization)r In the event that this Recommended Order is adopted by theBoard, the words "a Decision and Order" shall be substituted forthe words "the Recommended Order of a Trial Examiner" in thenotice In the further event that the Board's Order is enforced bya decree of a United States Court of Appeals, the words "a Decreeof the United States Court of Appeals Enforcing an Order" shallbe substituted for the words "a Decision and Order "fi In the event that this Recommended Order is adopted by theBoard,thisprovision shall be modified to read "Notify saidRegional Director, in writing, within 10 days from the date of thisOrder, what steps Respondent has taken to comply herewith "DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered, defaced,or covered by any other material.If members have any question concerning this notice orcompliance with its provisions, they may communicatedirectly with the Board's Regional Office, 450 Golden GateAvenue, 13050 Federal Building, San Francisco, California94102, Telephone 556-0335.